                                                                      George Kostolampros
                                                                      T 202.344.4426
                                                                      F 202.344.8300
                                                                      gkostolampros@venable.com
March 26, 2021

VIA ECF

The Honorable Joseph F. Bianco
Visiting Circuit Judge (sitting by designation in below referenced matter)
U.S. Court of Appeals for the Second Circuit
100 Federal Plaza
Central Islip, New York 11722

       Re:     United States of America v. Kenner, Cr. No. 13-607 (JFB)

Dear Judge Bianco,

        As set forth in the parties’ status update filed by Danske Bank A/S London Branch
(“Danske”) on March 19, 2021, we are writing to report back to the Court regarding the settlement
discussions between Danske, the government, and counsel for Owen Nolan and CSL
Properties. Unfortunately, in the week that has elapsed since the parties’ last report to the Court,
we have reached an impasse as to certain material terms that are necessary for Danske to settle.
While Danske remains open to continuing settlement discussions, Danske respectfully requests the
Court hold a conference next week to discuss next steps. We anticipate filing Danske’s proposal
for next steps in advance of that conference.

      We thank the Court for its time and attention to this matter.



                                                             Respectfully,


                                                             /s/ George Kostolampros

                                                             George Kostolampros
                                                             Doreen S. Martin
                                                             Xochitl S. Strohbehn


cc:    All parties of record via ECF
